Per Curiam:
The learned judge gave due effect to the agreement, reserving the pine and hemlock trees growing on the land. It applied to living trees, then of suitable size for use.
A person having a right to cut and remove timber growing on the land of another may be compelled to take it off after a reasonable time, under all the circumstances, or he will be presumed to have relinquished all right thereto. When one having a lien on goods sets up a claim hostile to the rights of the owner and wrongfully sells the entire property, he cannot set up the lien as a bar to an action against him, for his illegal act. We see no error in the charge nor in the answer to the point.
Judgment affirmed.